DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 4/25/22. The claims 1-13 are pending. The claims 12 and 13 are amended. 
Response to Arguments
Applicants amendment to claim 13 to specify that the hub includes the recess in which the spring is mounted overcomes the drawing objection in the previous office action. 
Applicants amendments to claim 12 to provide antecedent basis for “the hub” has overcome the 112(b) rejection in the previous office action.
Applicant’s arguments, filed 4/25/22 with respect to the rejections of claims 1-13 under 103 have been fully considered but are not persuasive. Applicant argues that the combination of Gellman (US2003/0114877) in view of Durman et al (US6013052) would not be obvious since the cutting wire of Gellman and the steering wire of Durman are fundamentally different and since the cutting wire of Gellman is outside of the catheter for cutting and the steering wire of Durman is within the catheter for steering. Examiner respectfully disagrees, the Durman reference is relied on merely for a teaching of the spring connection to a wire. The benefit of incorporating a spring for an actuating wire is described in C6:L13-16 of Durman, where movement of the piston 18 allows for a longer stroke that does not fully translate to the steering wire C6:L21-23. The benefit would be desirable since an operator may actuate the wire more than necessary and the loss of movement by the spring would prevent unwanted sharp movements. Further, the benefit of the spring for a loss of movement from the actuation to the wire does not require the piston 18 of Durman. Where the piston 18 generates movement and actuates the wire 22, it is therefore interpreted broadly as the actuation mechanism for the wire 22. Where Gellman has an actuation mechanism being the control interface 736 and actuates the cutting wire 742 in the same manner (Paragraph [0067]). Examiner makes notice, the cutting wire 742 is not solely adjusted by the dilatable bladder 704 as stated in Paragraph [0067], since it has the control interface 736 for actuating the cutting wire 742. Further, the cutting wire 742 of Gellman is only partially outside of the catheter as shown in Fig. 7A and extends through the catheter to the proximal end within the catheter. Applicant further argues, the entire purpose of the extension spring 40 of Durman is to address issues created by actuation of the piston 18 of Durman. Examiner makes notice,  the piston 18 of Durman requires the spring to avoid tip acceleration and deceleration. Where tip acceleration and deceleration would be present with other actuation mechanisms, such as an operator performing the operation by hand and one having ordinary skill in the art would look to a spring to prevent the unwanted movment. 
With regard to claim 7, Applicant argues, “the spring at least partially surrounds the shaft” is not taught by the combination. Examiner respectfully disagrees, as stated in the previous rejection, where the spring would be incorporated at the distal end of interface 736, interpreted as a handle in relation to Durman, that extends outside of the shaft 730 of Gellman. Therefore, the spring as taught by Durman would surround a portion of the shaft 730 of Gellman when looking down an axis at an angle where the axis passes through the handle/interface 736 before the shaft 730. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman (US2003/0114877) in view of Durman et al (US6013052) in view of Kobayashi et al (US2016/0113662) (“Kobayashi”).  
Regarding claim 1, Gellman discloses a scoring balloon catheter comprising: 
a shaft (702/730); 
an inflatable balloon (704) mounted at a distal region of the shaft (702); 
a handle (proximal portion of 732 and 736) mounted at a proximal region of the shaft; 
a hub (distal portion of 732), said hub mounted at the distal end of the handle (see Fig. 7A);
at least one scoring wire (742) having: a fixed distal end (where element 742 attaches to the body 702, see Fig. 7A, Paragraph [0064]) mounted on the shaft between a distal end of the shaft and the inflatable balloon (see Fig. 7A); 
intermediate portions (see Fig. 7A) longitudinally tracing the outside of the balloon (see Fig. 7A).
Gellman is silent regarding the hub including a spring, said spring coaxial with the shaft; and the at least scoring wire having: a proximal end welded to the spring. 
Gellman teaches a wire that moves manually by an operator (Paragraph [0019]). Durman teaches a steerable catheter including a body 12 and a handle 14. The catheter is steered by a steering wire (interpreted as the scoring wire) that exerts a force on the distal end of the catheter 12 to deflect the catheter. Wherein an extension spring 40 is welded to the proximal most end of the steering wire (C5:L45-49). The extension spring 40 stretches when the piston 18 is moved in the distal direction and allows the steering wire 22 to move distally. The spring 40 acts to prevent tip acceleration and deceleration (C6:L13-16). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the proximal end of the wire of Gellman to include a spring welded to the wire as taught by Durman in order to prevent sharp movements when the wire is actuated (C6:L13-16). Wherein the spring would be at the proximal most end of the wire as in Fig. 2 of Durman and therefore be within the hub 732 of Gellman. 
Gellman is further silent regarding a hub cover surrounding at least a portion of the hub and the spring, said hub cover connected at a distal end to the shaft and at a proximal end to the handle.  Kobayashi teaches a medical device having a tubular body 31 with an expandable filter 20. The tubular body 31 (interpreted as the claimed shaft) extending from a hub 32 at the proximal end of the device. A portion of the hub 32 and tubular body 31 are surrounded by an anti-kink protector (interpreted as the claimed hub cover). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Gellman to include a hub cover surrounding at least a portion of the hub and the spring as taught by Kobayashi in order to suppress kinking of the shaft (Paragraph [0060]). Wherein the kink protector of Kobayashi incorporated into Gellman/Durman would surround the spring at least when viewed down the longitudinal axis. Wherein the spring as taught by Durman is coaxial with the shaft by being connected to the wire that is centered inside the shaft (see Fig. 7A of Gellman) 
Regarding claim 2, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Durman further teaches wherein the proximal end of the scoring wire is welded to a distal portion of the spring such that the spring exerts a proximal force on the scoring wire (the proximal end of the wire is welded to a distal portion of the spring as shown in Fig. 2 of Durman, wherein the force of the spring exerted on the wire is proximal when the spring is retracted).  
Regarding claim 3, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Gellman further discloses wherein the hub at least partially surrounds the shaft (730 terminates in 732, Paragraph [0060], see Fig. 7A of Gellman).  
Regarding claim 4, Gellman/Durman/Kobayashi discloses the catheter of claim 1, the modified invention further teaches wherein the hub at least partially surrounds the spring (see Fig. 7A of Gellman, wherein the hub of Gellman would at least partially surround the spring as taught by Durman when viewed down the longitudinal axis). 
Regarding claim 5, Gellman/Durman/Kobayashi discloses the catheter of claim 1, the modified invention further teaches wherein the spring is biased against the hub (the spring of Durman is biased against the hub by being within the hub 732 of Gellman, therefore the interior walls of the hub would press against the spring as taught by Durman).  
Regarding claim 6, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Gellman further discloses wherein the hub connects to the handle and forms a monolithic structure (see Fig. 2A of Gellman).  
Regarding claim 7, Gellman/Durman/Kobayashi discloses the catheter of claim 1, the modified invention further discloses wherein the spring at least partially surrounds the shaft (wherein the spring of Durman surrounds a portion of the shaft when looking down an axis at an angle wherein the spring partially surrounds a portion of the shaft, see Fig. 2A). 
Regarding claim 8, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Gellman further discloses including an inflation lumen (706) at least partially inside the shaft (see Fig. 8), the inflation lumen including a distal end inside the balloon (see Fig. 8).  
Regarding claim 9, Gellman/Durman/Kobayashi discloses the catheter of claim 1, Gellman further discloses including a guidewire lumen (714) at least partially inside the shaft (see Fig. 8).  
Regarding claim 10, Gellman/Durman/Kobayashi discloses the catheter of claim 9, Gellman further discloses wherein the handle includes a guidewire port (one of the ports on the adapter 732, Paragraph [0063]) connecting to a proximal end of the guidewire lumen (Paragraph [0063]).  
Regarding claim 11, Gellman/Durman/Kobayashi discloses the catheter of claim 8, Gellman further discloses wherein the handle includes a balloon inflation port (734, Paragraph [0060], see Fig. 7A) connected to a proximal end of the inflation lumen (Paragraph [0061]).  
Regarding claim 12, Gellman discloses a scoring balloon catheter comprising: 
a shaft (702/730); 
an inflatable balloon (704) mounted at a distal region of the shaft (702): 
a hub (732/736) mounted at a proximal region of the shaft (see Fig. 7A): 
at least one scoring wire (742) having: 
a fixed distal end (where element 742 attaches to the body 702, see Fig. 7A, Paragraph [0064]) mounted on the shaft between a distal end of the shaft and the inflatable balloon (see Fig. 7A);
intermediate portions (see Fig. 7A) longitudinally tracing the outside of the balloon (see Fig. 7A); and
a proximal end (742 connected to 736 at proximal end, Paragraph [0070], see Fig. 7A). 
Gellman is silent regarding a spring mounted to the hub with said spring coaxial with the shaft; a proximal end of the scoring wire welded to the spring.
Gellman teaches a wire that moves manually by an operator (Paragraph [0019]). Durman teaches a steerable catheter including a body 12 and a handle 14. The catheter is steered by a steering wire (interpreted as the scoring wire) that exerts a force on the distal end of the catheter 12 to deflect the catheter. Wherein an extension spring 40 is welded to the proximal most end of the steering wire (C5:L45-49). The extension spring 40 stretches when the piston 18 is moved in the distal direction and allows the steering wire 22 to move distally. The spring 40 acts to prevent tip acceleration and deceleration (C6:L13-16). The spring 40 is supported by a pin 46 within the cylindrical member 46 (bore of cylindrical member 46 is interpreted as a recess) of the anchor 38 (C5:L47-52). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the proximal end of the wire of Gellman to include a spring welded to the wire and an attachment of the spring to the handle assembly as taught by Durman in order to prevent sharp movements when the wire is actuated (C6:L13-16) and provide a secure attachment of the spring to the handle assembly. Wherein the spring as taught by Durman is coaxial with the shaft by being connected to the wire that is centered inside the shaft (see Fig. 7A of Gellman).
Gellman is silent regarding a hub cover surrounding at least a portion of the hub and the spring, said hub cover connected at a distal end to the shaft and at a proximal end to the hub.  
Kobayashi teaches a medical device having a tubular body 31 with an expandable filter 20. The tubular body 31 (interpreted as the claimed shaft) extending from a hub 32 at the proximal end of the device. A portion of the hub 32 and tubular body 31 are surrounded by an anti-kink protector (interpreted as the claimed hub cover). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified Gellman to include a hub cover surrounding at least a portion of the hub and the spring as taught by Kobayashi in order to suppress kinking of the shaft (Paragraph [0060]). 
Regarding claim 13, Gellman/Durman/Kobayashi discloses the catheter of claim 12, Durman further teaches wherein the spring is mounted at least partially within a recess (recess within part 38 that connects to the spring 40 by a pin, see annotated Fig. 2 of Durman, where this recess would be incorporated into the part 736 of Gellman as modified by Durman) in the hub.

    PNG
    media_image1.png
    303
    925
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             

	/KATHERINE M SHI/             Primary Examiner, Art Unit 3771